DETAILED ACTION
Status of Claims
This action is in reply to the submission filed on 5/13/2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-49 are currently pending and have been examined under the effective filing date of 5/13/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 40 is rejected under 35 U.S.C. 112(b). Claim 40 is drafted to a system and improperly relies on claim 1, which is directed to a cabinet and is a different product/apparatus claim.  Therefore, the claim is indefinite and should be amended to openly recite limitations from claim 1 that Applicant intends to be included in claim 40.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-23, 26, 31-36, 39-40, and 43-47 are rejected under 35 U.S.C. 103 as being unpatentable over Reid (Pub. No. US 2020/0226545 A1) in view of (Tylenda et al. (Pub. No. US 2014/0297027 A1,) and in further view of Lindbo et al. (Pub. No. US 2018/0319590 A1.)
Regarding Claim 1, Reid discloses an automated product cabinet, comprising: 
a housing defining a storage area and a face, the storage area being configured to receive a product; (Reid Figure 1; automated product cabinet)
a plurality of slots arranged within the housing, each of the slots being configured to receive a respective unit of the product; (Reid Figure 2 configurable drawers)
(Reid ¶0002; a plurality of visual markers.)
a controller operably coupled to the data capture device, the controller comprising a processor and a memory, the memory having computer-executable instructions stored thereon that, when executed by the processor, cause the controller to: 
inventory the product based, at least in part, on the information about the product; and (Reid ¶0108; inventory information, and other related information used and saved by the system 1300.)
Reid does not disclose a scanning bar configured to be slidably repositioned along the face of the housing; a data capture device attached to the scanning bar and configured to capture information about the product; or a controller configured to actuate one or more of the visual indicators that are associated with a desired unit of the product.
Tylenda discloses actuate one or more of the visual indicators that are associated with a desired unit of the product. (Tylenda ¶0033; LED may illuminate in a distinct color to indicate that the drawer is unlocked and/or that the drawer contains the article requested)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Reid with the known technique of LED light indicating in Tylenda because applying the known technique would have yielded predictable results and resulted in an improved system by allowing an at-a-glance determination of inventory status.
Reid as modified by Tylenda does not disclose a scanning bar configured to be slidably repositioned along the face of the housing; and a data capture device attached to the scanning bar and configured to capture information about the product.
Lindbo discloses a scanning bar configured to be slidably repositioned along the face of the housing(Lindo Figure 6a showing the scanning device being slidably positioned along the face of the housing;) and a data capture device attached to the scanning bar and configured to capture information about the product (Lindo ¶0093; assisted by on-board sensors camera and processing means.) (Lindbo ¶0114; robotic picking device then moves in to position above the delivery container DT beneath the grid and the picking means used to move the items 28 from the storage means to the delivery container DT, placing the items as required, assisted by suitable sensor means or camera means as required.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Reid with the known technique of grid organization in Lindbo because applying the known technique would have yielded predictable results and resulted in an improved system by allowing simplified equipment calibration.

Regarding Claim 2, Reid as modified by Tylenda and Lindbo discloses the automated product cabinet of claim 1, further comprising a plurality of data capture devices attached to the scanning bar (Lindo ¶0093; assisted by on-board sensors camera and processing means,) but not wherein a respective data capture device corresponds to a row or column of the slots arranged within the housing. It would have been obvious one having ordinary skill in the art at the time the invention was made to assign an individual sensor to each section of the housing, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Reid with the known technique of grid organization in Lindbo because applying the known technique would have yielded predictable results and resulted in an improved system by allowing simplified equipment calibration.

Regarding Claim 3, Reid as modified by Tylenda and Lindbo discloses the automated product cabinet of claim 1, wherein the scanning bar is configured to be slidably repositioned along the face of the housing in a first direction and a second direction. (Lindbo Figure 6b showing the scanning device slidably positioned in a first and second direction)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Reid with the known technique of grid organization in Lindbo because applying the known technique would have yielded predictable results and resulted in an improved system by allowing simplified equipment calibration.

Regarding Claim 4, Reid as modified by Tylenda and Lindbo discloses the automated product cabinet of claim 3, wherein the first and second directions are opposing relative directions. (Lindbo Figure 6b showing the scanning device slidably positioned in a first and second direction, the positions being opposing)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Reid with the known technique of grid organization in Lindbo because applying the known 

Regarding Claim 5, Reid as modified by Tylenda and Lindbo discloses the automated product cabinet of claim 4, wherein the first and second directions are up and down, respectively. (Lindbo ¶0114; robotic picking device then moves in to position above the delivery container DT beneath the grid and the picking means used to move the items 28 from the storage means to the delivery container DT, placing the items as required, assisted by suitable sensor means or camera means as required.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Reid with the known technique of grid organization in Lindbo because applying the known technique would have yielded predictable results and resulted in an improved system by allowing simplified equipment calibration.

Regarding Claim 6, Reid as modified by Tylenda and Lindbo discloses the automated product cabinet of claim 4, wherein the first and second directions are left and right, respectively. (Lindbo ¶0114; robotic picking device then moves in to position above the delivery container DT beneath the grid and the picking means used to move the items 28 from the storage means to the delivery container DT, placing the items as required, assisted by suitable sensor means or camera means as required.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Reid with the known technique of grid organization in Lindbo because applying the known technique would have yielded predictable results and resulted in an improved system by allowing simplified equipment calibration.

Regarding Claim 7, Reid as modified by Tylenda and Lindbo discloses the automated product cabinet of claim 1, further comprising a plurality of scanning bars, each scanning bar being configured to be slidably repositioned along the face of the housing. (Lindbo ¶0063; plurality of additional, similarly looking robotic picking devices 130)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Reid with the known technique of grid organization in Lindbo because applying the known technique would have yielded predictable results and resulted in an improved system by allowing simplified equipment calibration.

Regarding Claim 8, Reid as modified by Tylenda and Lindbo discloses the automated product cabinet of claim 7, wherein the scanning bars are fixed in a spaced apart relationship. (Lindbo ¶0063; plurality of additional, similarly looking robotic picking devices 130)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Reid with the known technique of grid organization in Lindbo because applying the known technique would have yielded predictable results and resulted in an improved system by allowing simplified equipment calibration.

Regarding Claim 9, Reid as modified by Tylenda and Lindbo discloses the automated product cabinet of claim 8, wherein a first scanning bar is configured to be slidably repositioned along the face of the housing relative to a first portion of the storage area, and a second scanning bar is configured to be slidably repositioned along the face of the housing relative to a second portion of the storage area. (Lindbo ¶0063; plurality of additional, similarly looking robotic picking devices 130)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Reid with the known technique of grid organization in Lindbo because applying the known 

Regarding Claim 10, Reid as modified by Tylenda and Lindbo discloses the automated product cabinet of claim 7, further comprising a plurality of data capture devices, wherein at least one data capture device is attached to each of the scanning bars. (Lindbo ¶0114; robotic picking device then moves in to position above the delivery container DT beneath the grid and the picking means used to move the items 28 from the storage means to the delivery container DT, placing the items as required, assisted by suitable sensor means or camera means as required.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Reid with the known technique of grid organization in Lindbo because applying the known technique would have yielded predictable results and resulted in an improved system by allowing simplified equipment calibration.

Regarding Claim 11, Reid as modified by Tylenda and Lindbo discloses the automated product cabinet of claim 1, wherein the housing comprises an external frame, and wherein at least one of the visual indicators is arranged on or adjacent (Tylenda ¶0033; LED may illuminate in a distinct color to indicate that the drawer is unlocked and/or that the drawer contains the article requested)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Reid with the known technique of LED light indicating in Tylenda because applying the known technique would have yielded predictable results and resulted in an improved system by allowing an at-a-glance determination of inventory status.

Regarding Claim 12, Reid as modified by Tylenda and Lindbo discloses the automated product cabinet of claim 1, wherein a respective visual indicator is arranged on, within, or adjacent to each one of the respective slots. (Tylenda ¶0033; ( LED) 230 is arranged above each drawer)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Reid with the known technique of LED light indicating in Tylenda because applying the known technique would have yielded predictable results and resulted in an improved system by allowing an at-a-glance determination of inventory status.

Regarding Claim 13, Reid as modified by Tylenda and Lindbo discloses the automated product cabinet of claim 1, wherein the memory has further computer- executable instructions stored thereon that, when executed by the processor, cause the controller to transmit an inventory of the product over a network to a remote system. (Reid ¶0053; a network or Internet to obtain information related to the cabinet such as operating status and inventory information)

Regarding Claim 14, Reid as modified by Tylenda and Lindbo discloses the automated product cabinet of claim 13, wherein the remote system comprises a database. (Reid ¶0061; database can also be stored remotely and the storage device can communicate with the remote database to access the necessary data)

Regarding Claim 15, Reid as modified by Tylenda and Lindbo discloses the automated product cabinet of claim 1, wherein the memory has further computer- executable instructions stored thereon that, when executed by the processor, cause the controller to receive a request for the desired unit of the product. (Reid ¶0119; user interface then requests the user to specify the items and the number of such items associated with the transaction)

Regarding Claim 16, Reid as modified by Tylenda and Lindbo discloses the automated product cabinet of claim 15, wherein the memory has further computer- executable instructions stored thereon that, when executed by the processor, cause the controller to: 
transmit the request for the desired unit of the product over a network to a remote system; and (Reid ¶0119; imaging and spatial system can send the user's indication (and recorded actions) to a server to update the relevant information or execute a function)
receive a response from the remote system, the response including a slot where the desired unit of product is located. (Reid ¶0119; imaging and spatial system can send the user's indication (and recorded actions) to a server to update the relevant information or execute a function)

Regarding Claim 17, Reid as modified by Tylenda and Lindbo discloses the automated product cabinet of claim 16, wherein the remote system comprises a database. (Reid ¶0061; database can also be stored remotely and the storage device can communicate with the remote database to access the necessary data)

Regarding Claim 18, Reid as modified by Tylenda and Lindbo discloses the automated product cabinet of claim 1, wherein the data capture device is a barcode scanner. (Reid ¶0160; optical scanner can read a printed code (e.g., barcode))

Regarding Claim 19, Reid as modified by Tylenda and Lindbo discloses the automated product cabinet of claim 18, wherein inventorying the product based, at least in part, on the information about the product comprises: 
reading respective product identifiers associated with respective units of the product; (Reid ¶0160; read a printed code (e.g., barcode, QR code, etc.)
decoding the respective product identifiers associated with the respective units of the product; and  (Reid ¶0160; decode the data contained in the code, and send the data to a computer)
using the respective product identifiers, associating the respective units of the product with the respective slots. (Reid ¶0117; The ability to determine the associated drawers and nests can be done automatically by the storage device such as based on the information entered during the ordering process or the information stored in the database.)

Regarding Claim 20, Reid as modified by Tylenda and Lindbo discloses the automated product cabinet of claim 19, wherein each of the respective product (Reid ¶0160; read a printed code (e.g., barcode, QR code, etc.), decode the data contained in the code, and send the data to a computer) Claim 10

Regarding Claim 21, Reid as modified by Tylenda and Lindbo discloses the automated product cabinet of claim 1, wherein the data capture device is an imaging device. (Reid ¶0168; first and second cameras)

Regarding Claim 22, Reid as modified by Tylenda and Lindbo discloses the automated product cabinet of claim 21, wherein inventorying the product based, at least in part, on the information about the product comprises: receiving images of the product captured by the imaging device; analyzing the images of the product to identify respective product identifiers associated with respective units of the product; decoding the respective product identifiers associated with the respective units of the product; and using the respective product identifiers, associating the respective units of the product with the respective slots. (Reid ¶0160; camera, such as the type of camera used for the first camera, can also be used as the optical scanner. In some embodiments, the first camera and the optical scanner can be the same device (they use or share the same lens and imaging sensor).)

Regarding Claim 23, Reid as modified by Tylenda and Lindbo discloses the automated product cabinet of claim 22, wherein each of the respective product identifiers is a one-dimensional (1D) barcode, a two-dimensional (2D) barcode, a three-dimensional (3D) barcode, a universal product code (UPC), a stock keeping unit (SKU), text, or a graphic. (Reid ¶0160; read a printed code (e.g., barcode, QR code, etc.), decode the data contained in the code, and send the data to a computer) Claim 15

Regarding Claim 26, Reid as modified by Tylenda and Lindbo discloses the automated product cabinet of claim 1, wherein at least one of the slots is configured to accommodate different sized units of the product. (Reid ¶0005; adjustable compartments in the drawer that are flexible for different product sizes)

Regarding Claim 31, Reid as modified by Tylenda and Lindbo discloses the automated product cabinet of claim 1, further comprising a slot sensor arranged in at least one of the slots, wherein the slot sensor is configured to sense the presence (Reid ¶0009; camera, a first image of the drawer when the drawer is open, the first image including the visual markers, determine if the drawer is partially open or fully open using the visual markers in the first image, and determine first content information of the drawer from the first image)

Regarding Claim 32, Reid as modified by Tylenda and Lindbo discloses the automated product cabinet of claim 31, wherein the slot sensor comprises a light emitter (Reid ¶0160; optical scanner generally emits light) and a photodetector. (Reid ¶0009; camera)

Regarding Claim 33, Reid as modified by Tylenda and Lindbo discloses the automated product cabinet of claim 1, further comprising a door configured to cover the face of the housing. (Reid ¶0025; a door of the cabinet)

Regarding Claim 34, Reid as modified by Tylenda and Lindbo disclose the automated product cabinet of claim 1, further comprising a power supply arranged in the housing. (Reid ¶0025; battery)

Regarding Claim 35, Reid as modified by Tylenda and Lindbo discloses the automated product cabinet of claim 1, wherein each of the visual indicators is at least one of a light emitter or a graphical display. (Tylenda ¶0033; ( LED) 230 is arranged above each drawer)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Reid with the known technique of LED light indicating in Tylenda because applying the known technique would have yielded predictable results and resulted in an improved system by allowing an at-a-glance determination of inventory status.

Regarding Claim 36, Reid as modified by Tylenda and Lindbo discloses the automated product cabinet of claim 1, wherein each of the respective units of the product is a product package. (Reid ¶0165; The items can be medications, medical or dental tools and supplies, tissue samples (e.g., human, animal, and plant tissues), automotive repair tools, beauty salon supplies, cosmetic and skin care tools and products, packaged goods)

Regarding Claim 39, Reid as modified by Tylenda and Lindbo discloses the automated product cabinet of claim 36, wherein the product package includes a surgical tool. (Reid ¶0165; The items can be medications, medical or dental tools and supplies, tissue samples (e.g., human, animal, and plant tissues), automotive repair tools, beauty salon supplies, cosmetic and skin care tools and products, packaged goods)

Regarding Claim 40, Reid as modified by Tylenda and Lindbo discloses a system, comprising: a client device; a remote system; and the automated product cabinet of claim 1, wherein the client device, the remote system, and the automated product cabinet are operably coupled via a network. (Reid ¶0053; Administrators and customers can access the portal from their computers over a network)

Regarding Claim 43, Reid as modified by Tylenda and Lindbo discloses the automated product cabinet of claim 41, wherein the memory has further computer- executable instructions stored thereon that, when executed by the processor, cause the controller to transmit an inventory of the product over a network to a remote system. (Reid ¶0119; imaging and spatial system can send the user's indication (and recorded actions) to a server to update the relevant information or execute a function)

Regarding Claim 44, Reid as modified by Tylenda and Lindbo discloses the automated product cabinet of claim 43, wherein the remote system comprises a (Reid ¶0061; database can also be stored remotely and the storage device can communicate with the remote database to access the necessary data)

Regarding Claim 45, Reid as modified by Tylenda and Lindbo discloses the automated product cabinet of claim 41, wherein the memory has further computer- executable instructions stored thereon that, when executed by the processor, cause the controller to receive a request for the desired unit of the product. (Reid ¶0119; user interface then requests the user to specify the items and the number of such items associated with the transaction)

Regarding Claim 46, Reid as modified by Tylenda and Lindbo discloses the automated product cabinet of claim 45, wherein the memory has further computer- executable instructions stored thereon that, when executed by the processor, cause the controller to: 
transmit the request for the desired unit of the product over a network to a remote system; and (Reid ¶0119; imaging and spatial system can send the user's indication (and recorded actions) to a server to update the relevant information or execute a function)
(Reid ¶0119; imaging and spatial system can send the user's indication (and recorded actions) to a server to update the relevant information or execute a function)

Regarding Claim 47, Reid as modified by Tylenda and Lindbo discloses the automated product cabinet of claim 46, wherein the remote system comprises a database. (Reid ¶0061; database can also be stored remotely and the storage device can communicate with the remote database to access the necessary data)

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Reid (Pub. No. US 2020/0226545 A1) in view of (Tylenda et al. (Pub. No. US 2014/0297027 A1,) Lindbo et al. (Pub. No. US 2018/0319590 A1,) and in further view of Mudretsov et al. (Pub. No. US 2018/0336687 A1.)
Regarding Claim 24, Reid as modified by Tylenda and Lindbo discloses the automated product cabinet of claim 1, but not wherein the memory has further computer- executable instructions stored thereon that, when executed by the processor, cause the controller to initiate the data capture device in response to a movement of the scanning bar. However, Mudretsov does. (Mudretsov ¶0046; S210, upon detecting motion in the defined space, also functions to send a signal to a plurality of peripheral cameras. The signal to the plurality of peripheral cameras may indicate motion and thus, the signal functions initiate or trigger an operation of the peripheral cameras.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Reid with the known technique of logic-based programming in Mudretsov because applying the known technique would have yielded predictable results and resulted in an improved system by allowing automated device functions.

Regarding Claim 25, Reid as modified by Tylenda, Lindbo and Mudretsov discloses the automated product cabinet of claim 24, further comprising a position detector configured to sense a position of the scanning bar relative to the face of the housing. (Lindbo ¶0114; device then moves in to position above the delivery container DT beneath the grid and the picking means used to move the items 28 from the storage means to the delivery container DT, placing the items as required, assisted by suitable sensor means or camera means as required)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Reid with .

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Reid (Pub. No. US 2020/0226545 A1) in view of (Tylenda et al. (Pub. No. US 2014/0297027 A1,) Lindbo et al. (Pub. No. US 2018/0319590 A1,) and in further view of Gebrian et al. (Pub. No. US 2003/0031601 A1.)
Regarding Claim 27, Reid as modified by Tylenda and Lindbo discloses the automated product cabinet of claim 26, wherein the at least one of the slots comprises an ejection mechanism (Reid ¶0117; The storage device may also automatically eject the involved drawers,) but not a protruding member.  However, Gebrian discloses a protruding member. (Gebrian ¶0026; upwardly projecting flexible tab extends into rectangular opening and serves to retain rotors within canister)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Reid with the known technique of physical retention in Gebrian because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the products to remain in place until otherwise wanted.

Regarding Claim 28, Reid as modified by Tylenda, Lindbo and Gebrian discloses the automated product cabinet of claim 27, wherein the ejection mechanism and the protruding member are configured to secure a unit of product located in the at least one of the slots. (Gebrian ¶0026; upwardly projecting flexible tab extends into rectangular opening and serves to retain rotors within canister)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Reid with the known technique of physical retention in Gebrian because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the products to remain in place until otherwise wanted.

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Reid (Pub. No. US 2020/0226545 A1) in view of (Tylenda et al. (Pub. No. US 2014/0297027 A1,) Lindbo et al. (Pub. No. US 2018/0319590 A1,) and in further view of Huang (Patent No. US 6,352,161 B1.)
Regarding Claim 29, Reid as modified by Tylenda, and Lindbo discloses the automated product cabinet of claim 26, but not wherein the at least one of the slots comprises a plurality of opposing elastic members.  However, Huang discloses the (Huang 3:18; movable lugs 23 are pressed and elastically re tract into the slots 24 and hold the video tapes 50 by their elastic clamping force,)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Reid with the known technique of physical retention in Huang because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the products to remain in place until otherwise wanted.

Regarding Claim 30, Reid as modified by Tylenda, Lindbo and Huang discloses the automated product cabinet of claim 29, but not wherein the opposing elastic members are configured to contact opposite sides of a unit of product located in the at least one of the slots.  (Huang 3:18; movable lugs 23 are pressed and elastically re tract into the slots 24 and hold the video tapes 50 by their elastic clamping force,)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Reid with the known technique of physical retention in Huang because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the products to remain in place until otherwise wanted.

Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Reid (Pub. No. US 2020/0226545 A1) in view of (Tylenda et al. (Pub. No. US 2014/0297027 A1,) Lindbo et al. (Pub. No. US 2018/0319590 A1,) and in further view of Hasegawa (JP 2013191142 A.)
Regarding Claim 37, Reid as modified by Tylenda and Lindbo discloses the automated product cabinet of claim 36, but not wherein the product package includes a surgical implant. 
While Reid discloses the items can be medical supplies or tissue samples, (Reid ¶0165; The items can be medications, medical or dental tools and supplies, tissue samples (e.g., human, animal, and plant tissues), automotive repair tools, beauty salon supplies, cosmetic and skin care tools and products, packaged goods,) it does not explicitly teach surgical implants.  However, Hasegawa teaches surgical implants. (Hasegawa (¶0064; As shown in FIGS. 5A, 5 B and 5 C, a large number of contact lens packages G are stocked in a plurality of trays 54.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Reid with the known technique of product specific packaging in Hasegawa because applying the known technique would have yielded predictable results and resulted in an 

Regarding Claim 38, Reid as modified by Tylenda, Lindbo and Hasegawa discloses the automated product cabinet of claim 37, wherein the surgical implant is an intraocular lens (Hasegawa (¶0064; As shown in FIGS. 5A, 5 B and 5 C, a large number of contact lens packages G are stocked in a plurality of trays 54.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Reid with the known technique of product specific packaging in Hasegawa because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the intended target audience to receive their wanted products.

Claims 41-42 and 48-49 are rejected under 35 U.S.C. 103Reid (Pub. No. US 2020/0226545 A1) in view of (Tylenda et al. (Pub. No. US 2014/0297027 A1,) Lindbo et al. (Pub. No. US 2018/0319590 A1,) and in further view of Rouaix et al. (Patent No. US 8,423,431 B1.)
Claim 41 is rejected on the same basis as claim 1 with the additional limitation of smart tags. (Rouaix 7:2; RFID tags and/or readers)

Regarding Claim 42, Reid as modified by Tylenda and Lindbo discloses the automated product cabinet of claim 41, wherein the respective smart tags are radiofrequency identification (RFID) tags or near field communication (NFC) tags. (Rouaix 7:2; RFID tags and/or readers)

Regarding Claim 48, Reid as modified by Tylenda and Lindbo discloses the automated product cabinet of claim 41, further comprising the plurality of units of the product arranged in the slots, wherein each respective unit of the product comprises a respective smart tag, and wherein the respective smart tag stores information about each respective unit of the product. (Rouaix 7:2; RFID tags and/or readers)

Claim 49 is rejected on the same basis as claim 1, with the additional limitations of:
an imaging device arranged in a spaced apart relationship with respect to the housing, wherein the imaging device is configured to capture information about the product; (Lindbo ¶0114; robotic picking device then moves in to position above the delivery container DT beneath the grid and the picking means used to move the items 28 from the storage means to the delivery container DT, placing the items as required, assisted by suitable sensor means or camera means as required.)
a projector arranged in a spaced apart relationship with respect to the housing; and (Rouaix Figure 7; 710b)
a controller comprising a processor and a memory, the memory having computer-executable instructions stored thereon that, when executed by the processor, cause the controller to: 
cause the projector to illuminate a respective location of a desired unit of the product within the housing. (Rouaix 5:39-43, projected path information may be directed to … a storage location (e.g., a shelving unit, container, or bin)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Reid with the known technique of grid organization in Lindbo because applying the known technique would have yielded predictable results and resulted in an improved system by allowing simplified equipment calibration.
Reid as modified by Tylenda and Lindbo does not disclose these additional limitations, but Rouaix does. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Reid with the known technique of projector guidance in Rouaix because applying the known technique would have yielded predictable results and resulted in an improved system by allowing improved maintenance access to components and expanded retro-fitting capabilities to the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is (571)272-3662.  The examiner can normally be reached Monday through Friday from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber,
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687                                                                                                                                                                                            
	
	/MEHMET YESILDAG/          Primary Examiner, Art Unit 3624